
	

113 S2782 IS: To amend title 36, United States Code, to improve the Federal charter for the Veterans of Foreign Wars of the United States, and for other purposes.
U.S. Senate
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2782
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2014
			Mr. Sanders (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 36, United States Code, to improve the Federal charter for the Veterans of Foreign
			 Wars of the United States, and for other purposes.
	
	1.Improvements to Federal charter of Veterans of Foreign Wars(a)Federal charterSection 230101(a) of title 36, United States Code, is amended by striking men and inserting veterans.(b)PurposesSection 230102(3) of such title is amended by striking widows and inserting surviving spouses.
			
